The opinion of the court was delivered by
Dixon, J.
Resolutions passed at a special meeting of the voters of the district are brought up for review. It is admitted that no meeting of the board of trustees was held at which the subject of holding the special meeting was considered or voted upon, and that said special meeting was not ordered or authorized by the full board of trustees, but that two of the trustees met, without notice to the other trustee, *359and in his absence decided to call the meeting, and thereupon signed the call, which afterwards the other trustee, on request, refused to sign.
The board of trustees is authorized to call special meetings of the votei’s only when, in the judgment of the trustees, the interests of the school require it. The action of the trustees, therefore, is judicial in its nature, and can be lawfully exercised only when the board is regularly convened. Townsend v. School Trustees, 12 Vroom 312.
The call, therefore, was illegally made, and the action of the special meeting must be annulled.